Citation Nr: 1044866	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin condition, to 
include post-inflammatory hyperpigmentation of the upper back and 
shoulders and folliculitis (claimed as a skin rash due to 
undiagnosed illness).

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to May 
1978, March 1979 to February 1989, and from January 1991 to May 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
reopening the Veteran's skin claim because new and material 
evidence had not been received, as well as denying service 
connection for his claimed bilateral knee disorders.  The Veteran 
timely appealed those issues.

The Veteran testified in a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2007 from 
Jackson, Mississippi; a transcript of that hearing is associated 
with the claims file.

The Board notes that this case was initially before the Board in 
September 2008.  At that time, the Board found that the Veteran 
had submitted a timely notice of disagreement with his June 1996 
rating decision, which denied service connection for a skin 
condition.  Thus, the June 1996 rating decision was not final 
with respect to the Veteran's claimed skin condition, but rather 
that claim remained on appeal since that time.  Accordingly, the 
Board determined that new and material evidence was not required 
in order to reopen the skin disorder claim, and re-characterized 
the issue appropriately based upon that determination.

That September 2008 Board decision remanded all of the above 
claims for further development at that time, to include VA 
examinations of his bilateral knees and his skin condition.  The 
Board notes that such examinations were completed and the 
Veteran's appeal has been returned to the Board for further 
appellate review at this time.  Therefore, the Board finds that 
its remand order has been fully complied with, and the Board may 
proceed to adjudicate upon the merits of this case.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers 
upon the claimant, as a matter of law, the right to compliance 
with the remand order).  

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with osteoarthritis of his 
right and left knees, the first diagnosis of which was rendered 
ten years following discharge from service in May 2001; the 
Veteran subsequently underwent a total knee replacement for each 
knee in March 2008.

2.  The Veteran's service treatment records indicate that the 
Veteran twisted his left knee during service in January 1977 
while playing basketball, and that he had left knee swelling and 
pain for one week during his deployment to the Persian Gulf in 
1991.

3.  The preponderance of the evidence demonstrates that the 
Veteran's osteoarthritis of the left knee was not incurred in or 
the result of military service, nor was such diagnosed within one 
year of discharge. 

4.  The Veteran's service treatment records do not reveal any 
complaints of, treatment for, or diagnosis of a right knee pain 
or disorder in service, and the first notation of any right knee 
pain in the record began several years after service following a 
November 1997 work-related injury.

5.  The preponderance of the evidence demonstrates that the 
Veteran's osteoarthritis of the right knee was not diagnosed 
within one year of discharge from military service, nor that the 
Veteran's right knee disorder is shown to be due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  The criteria for establishing service connection for a right 
knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a July 
2005 letter in connection with his claims, regarding what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter additionally 
informed the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  See Dingess, supra.  The claim was last 
adjudicated in March 2010.

As to VA's duty to assist, the record also reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records and transcripts 
from his April 2006 Decision Review Officer (DRO) and August 2007 
Board hearings.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's service treatment records reveal that the Veteran's 
knees were normal at entrance into military service in August 
1973.  The Veteran did not complain of a "trick" or locked knee 
at that time.  During his military service, the Veteran sought 
treatment for a left knee injury in January 1977, at which time 
it was noted that he twisted his left knee during a basketball 
game.  The Veteran was seen approximately a week later for a 
follow-up appointment because his left knee was still sore at 
that time.  The Veteran was diagnosed with a left knee strain.  
After that follow-up appointment, the Veteran was not shown to 
seek any treatment or further complain of any left knee 
symptomatology.  The Veteran's December 1977 physical examination 
noted that he had painful joints due to a twisting injury in 1976 
to his left knee.  The Veteran was shown to have intermittent 
pain at that time.

The Veteran underwent physical examinations in March 1978, March 
1979, December 1983, and April 1991, at which time the Veteran's 
knees were noted as being normal and the Veteran did not complain 
of any knee problems or a "trick" or locked knees during those 
examinations.  Treatment records from throughout that period do 
not disclose any complaint of, treatment for, or diagnosis of any 
right or left knee problems.  However, in the April 1991 
examination, the Veteran was noted as having a history of a 
painful left knee for a week.  The Veteran reported that his left 
knee "became swollen while in the field," which was treated but 
still had some pain.  Finally, the Veteran's knees were normal in 
a February 1992 examination, though at that time, the Veteran was 
also noted as having a painful left knee, particularly with 
running.  

Following military service, the Veteran had a work-related 
accident while he was tying up a barge in November 1997.  The 
Veteran was hit in the head with a rope or a pipe and was knocked 
unconscious at that time.  The Veteran was seen in December 1997 
for an orthopedic consultation at which time the Veteran 
described a giving-way and aching sensation in his right knee.  
Examination of the Veteran's right knee disclosed mild to 
moderate joint line tenderness without demonstrable swelling.  X-
rays of the right knee showed normal density, without any 
evidence of a fracture or dislocation, nor was there any 
degenerative arthritis shown at that time.  The orthopedic doctor 
opined that the Veteran underwent a work-related accident, with 
symptoms that included possible internal derangement of the right 
knee.

VA x-rays from May 2001 are the first demonstrable evidence of 
mild bilateral knee osteoarthritis.  From that time, the Veteran 
has sought treatment intermittently throughout the appeal period 
for chronic painful knees and osteoarthritis.  The Veteran 
underwent a July 2005 orthopedic consultation with VA at which 
time he indicated that his pain in his knees began approximate 
four or five years earlier.  The Veteran reported deep knee pain, 
right worse than left.  X-rays disclosed complete loss of the 
medial joint space bilaterally.  The Veteran was diagnosed with 
severe bilateral osteoarthritis of his knees.

The Veteran underwent a VA examination in March 2007 for his left 
knee.  The VA examiner noted the Veteran's service treatment 
records in January 1977 for his basketball injury, as well as the 
1991 and 1992 treatment records, as well as the July 2005 
consultation.  The Veteran was diagnosed with degenerative joint 
disease (DJD) of the left knee.  The VA examiner, however, noted 
that he could not state whether such was related to service 
without resorting to speculation.

The Veteran testified in his August 2007 hearing that he hurt his 
left knee in service as a result of jamming his left knee during 
a basketball game in 1977.  The Veteran stated that he went to 
sickbay for 24 hours and was on crutches for seven days following 
that incident.  The Veteran testified that he has had pain in his 
knees since that 1977 injury.  However, he did not seek treatment 
until many years later, but would shift his weight to his right 
knee when the left knee was painful.  He also testified that he 
felt that his right knee arthritis was secondary to his left knee 
injury in service, particularly from compensating with his right 
knee for his injured left knee.  See Transcript.  

In March 2008, private treatment records demonstrate that the 
Veteran underwent total knee replacements for both of his knees 
due to severe osteoarthritis.

On remand, the Veteran underwent another VA examination for both 
of his knees in December 2008.  During that examination, the 
Veteran reported that he hurt his left knee while playing 
basketball in January 1977 while on active duty.  The Veteran 
further reported that he had "insidious onset of right knee 
pain" in 1997.  The Veteran also reported total knee 
replacements bilaterally in March 2008.  

Specifically as to the Veteran's left knee condition, the Veteran 
reported at that time that he twisted his left knee playing 
basketball in service.  The VA examiner noted the January 1977 
treatment note as well as the follow-up appointment.  The VA 
examiner noted that there was no further treatment throughout his 
service until discharge in 1978.  The VA examiner noted that the 
Veteran stated that he has had worsening pain since that time, 
which culminated in a total left knee replacement in March 2008.  

As to the Veteran's right knee condition, the Veteran reported 
insidious onset of his right knee condition in 1997 and 
specifically did not report any incident in service of a right 
knee injury.  He reported right knee pain beginning in 1997 which 
grew worse and culminated in a total right knee replacement in 
March 2008.  

Following examination, the VA examiner noted that the Veteran's 
bilateral knee 
x-rays revealed bilateral total knee prostheses which appeared 
intact as to the underlying bones.  The VA examiner diagnosed the 
Veteran with right and left knee conditions, and opined that 
these conditions were less likely than not caused by or the 
result of military service.  As to the left knee condition, the 
VA examiner noted that following January 1977, there was no 
follow-up treatment for his left knee condition, and therefore 
there was no sequela or residual of a left knee injury.  He noted 
that an initial medical visit plus a follow-up medical visit does 
not establish chronicity of the injury or continuity of care.  
Given the lack of those things, the Veteran's left knee condition 
was found to be less likely as not caused by or the result of 
military service.  Moreover, as to the right knee condition, the 
VA examiner noted that the degenerative condition of one knee 
does not cause a degenerative condition of the contralateral 
knee.  Thus, the Veteran's right knee condition was less likely 
as not related to military service because such a claim would not 
"stand up under medical scrutiny."

Given the foregoing evidence, the Board finds that service 
connection for the Veteran's left and right knee conditions are 
not warranted on the evidence of record.  The Board concedes that 
the Veteran is currently diagnosed with severe osteoarthritis of 
the right and left knees, which precipitated total knee 
replacements bilaterally in March 2008.  Thus, the first element 
necessary for service connection has been met.

The Board notes that the Veteran's first diagnosis of 
osteoarthritis of either knee was in May 2001, ten years after 
his discharge from military service and far beyond the one year 
time period during which he would be presumed to have incurred 
arthritis due to military service.  Thus, the Board finds that 
the Veteran cannot benefit from the presumptive regulation for 
service connection in this case.  See 38 C.F.R. §§ 3.307, 3.309.  
However, the Veteran may still establish service connection under 
other service connection principles.  See Combee v. Principi, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

As for in-service injury, the Board notes that the Veteran's left 
knee was injured in January 1977.  The Veteran received treatment 
at that time for that injury, and sought treatment one more time, 
approximately a week later as a follow-up appointment; the 
Veteran did report intermittent pain and painful joints in his 
December 1977 physical examination, however no treatment was ever 
rendered following January 1977.  The next report of any left 
knee symptoms in service was in April 1991, when the Veteran 
reported a swollen left knee for a week.  

As the VA examiner pointed out in his opinion and as the service 
treatment records demonstrate, the Veteran did not seek any 
treatment for his left knee following the basketball injury in 
January 1977 until April 1991, where he reported left knee pain 
for a week while he was in the field.  The Board finds that such 
a length of time without any treatment to be significant and 
demonstrates the lack of chronicity or continuity of 
symptomatology during service.  While the Veteran may have had 
symptomatology from January 1977 until December 1977, the Veteran 
did not manifest any symptomatology or seek treatment for any 
knee pain or other knee condition for several years of military 
service.  Furthermore, the Veteran's report of left knee swelling 
in April 1991 was only for one week, and the Veteran did not 
report any on-going symptomatology dating back to 1977 at that 
time.  

Moreover, the first treatment following his discharge from 
military service for any left knee condition was in May 2001 when 
he had x-rays which revealed mild osteoarthritis.  Furthermore, 
the Board also finds that the Veteran's assertions of continuity 
of symptomatology since 1977 on appeal to be not credible because 
the weight of contemporaneous evidence does not support such a 
finding.  The Veteran denied having knee problems on periodic 
examinations or Reports of Medical History obtained in March 
1978, March 1979, and December 1983.  See Caluza v. Brown, 7 Vet. 
App. 478, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 
1996) (when determining whether lay evidence is satisfactory, the 
Board may properly consider internal consistency, facial 
plausibility, consistency, with other evidence submitted on 
behalf of the Veteran, and demeanor of witness (if hearing 
held)); see also Curry v. Brown, 7 Vet. App. 59, 68 (1995) 
(contemporaneous evidence has greater probative value than 
history as reported by a veteran).  

Moreover, while the Veteran clearly has a left knee injury in 
service and thus meets the second element necessary for service 
connection, the Board finds that the competent medical evidence 
of record does not relate the Veteran's current left knee 
condition to his injury in service.  While the Board is cognizant 
that the Veteran has adamantly asserted such on appeal, the Board 
finds that the Veteran is not competent to make such a medical 
opinion in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis); see also Jones 
v. West, 12 Vet. App. 383, 385 (1999) (where the determinative 
issue is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue).

The only competent medical evidence in this case is the December 
2008 VA examiner's opinion.  In his opinion, the Veteran's left 
knee condition was less likely than not related to military 
service.  The VA examiner specifically noted the Veteran's 
January 1977 injury and subsequent follow up appointment.  While 
the VA examiner does not mention the December 1977 physical 
examination, the Board finds that lack of notation insignificant 
because the Veteran did not seek treatment at that time.  The 
contemporaneous evidence is clear that following January 1977 the 
Veteran did not seek treatment for his left knee condition until 
April 1991.  Then, there was no treatment for the left knee 
between April 1991 and May 2001.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim, which weighs against the claim.); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) 
(the lack of contemporaneous medical records may be a fact that 
the Board can consider).  Thus, the December 2008 VA examiner's 
rationale for his opinion-that the Veteran did not have a 
chronic injury for which he sought treatment and that he lacked a 
continuity of treatment since his injury in 1977-is not 
undermined because the factual nature of the VA examiner's 
assertion is supported by the contemporaneous evidence

Given the Veteran's lack of continuity of symptomatology, with 
long periods without any left knee symptoms in service and 
following service, as well as the competent medical opinion of 
the December 2008 VA examiner, the Board finds that service 
connection for a left knee condition must be denied on the 
evidence of record.  See 38 C.F.R. § 3.303.

As to the Veteran's right knee condition, the Board finds that 
the service treatment records are significantly void for any 
right knee injury in service.  While the Veteran has asserted 
that his right knee began having pain during service and has been 
painful since his left knee injury in 1977, such is not 
objectively shown in service and the Board finds the Veteran not 
credible as to that assertion.  In fact, the Veteran specifically 
underscores his lack of credibility as to onset of symptomatology 
for his right knee in his December 2008 VA examination, where he 
specifically indicated that his right knee pain began in 1997.  
Significantly, the Board notes that the Veteran's right knee pain 
first was noted in a December 1997 orthopedic consultation 
following his work-related injury, and is not noted anywhere in 
his service treatment records.  The orthopedic doctor indicated 
that the symptomatology from that accident specifically involved 
a possible internal derangement of the right knee.  X-rays of the 
right knee at that time showed no degenerative arthritis.  
Several years later, in May 2001, the Veteran's right knee was 
shown to have mild osteoarthritis.  See Caluza, supra; see also 
Curry, supra.  

Thus, the Board finds that the Veteran's right knee does not 
demonstrate any in-service injury on which service connection can 
be predicated, but rather seems to have been related by the 
December 1997 orthopedic doctor to the Veteran's November 1997 
post-service work-related injury.  See 38 C.F.R. § 3.303.

Moreover, the Veteran's right knee condition was specifically 
shown to not be related to the Veteran's left knee condition 
because the December 2008 VA examiner stated that the 
degenerative condition of one knee does not affect the other 
knee.  That opinion notwithstanding, the Board specifically notes 
that secondary service connection is inapplicable in this case 
for the Veteran's right knee condition given that the Veteran's 
left knee condition was found not to be service connected, as 
discussed above.  See 38 C.F.R. § 3.310; Allen, supra.  

In summary, the Veteran's left and right knee osteoarthritis was 
not diagnosed within one year of discharge from service and 
therefore cannot be presumed to have been incurred therein.  The 
Board additionally finds that the Veteran is not credible in his 
assertions that his left knee symptomatology has been chronic and 
continuous during service and since discharge; nor is the Veteran 
competent to render a medical opinion that relates his left knee 
condition to his January 1977 basketball injury.  The competent 
medical opinion of the December 2008 VA examiner specifically 
considered the link between the Veteran's left knee condition and 
the January 1977 injury and such was found not to have caused the 
Veteran's current left knee condition.  Additionally, the 
preponderance of the evidence did not demonstrate an in-service 
event or injury to the Veteran's right knee on which service 
connection can be predicated, nor is there a competent medical 
opinion which relates the Veteran's right knee condition to a 
service-connected disability.  

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

In the Board's September 2008 remand the Board ordered that the 
Veteran undergo a VA examination for his skin disability in order 
to determine whether the Veteran's skin disability was related to 
either period of service.  The December 2008 VA examiner 
indicated that the Veteran's skin disability did not begin until 
after his release from service and that the Veteran did not 
complain of, seek treatment for, or have a diagnosis of any skin 
condition during military service.  

However, the Board notes that the Veteran had "skin diseases," 
which were described as "multiple bumps" on his chest and back, 
which were pruritic in nature, noted on his December 1977 
physical examination in service.  The December 2008 examiner 
failed to note or comment on this evidence.  In fact, the 
examiner states that the Veteran did not receive treatment for a 
skin disability for the period between December 1973 and May 
1978.  It is unclear as to whether the examiner makes a 
distinction between noting the presence of a skin disability and 
receiving treatment for a skin disability.  Therefore, the Board 
believes that clarification is required in order to ensure that 
the examiner's opinion is based on an accurate review of the 
evidence.  

Moreover, the Veteran has asserted on appeal that his skin 
disorder is the result of his service in the Persian Gulf in 
1991.  The Veteran's service personnel records indicate that the 
Veteran served in Saudi Arabia in 1991, during the Persian Gulf 
War.  The Veteran has submitted his July 2005 Persian Gulf War 
Examination, which demonstrates that the Veteran was exposed to 
petrochemical substances, as well as other chemicals during 
military service.  

The Board notes that while the VA examiner is correct that the 
Veteran was not treated for any skin condition in service, this 
does not preclude the possibility that the Veteran's skin 
condition is due to chemical exposure during service in the 
Persian Gulf in 1991.  The December 2008 VA examiner's opinion 
fails to address any possibility of a skin disability due to 
chemical exposure that the Veteran may have received as a result 
of his service in the Persian Gulf, as well as failing to address 
the noted December 1977 skin condition, the description of which 
seems to fit the description and placement of the Veteran's 
current skin condition.  

Therefore, the Board regrettably finds that the VA examiner's 
opinion must be further clarified, particularly as it relates to 
the Veteran's claimed chemical exposure in service and as to the 
manifestation of a skin condition during service in December 
1977.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA 
examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the entire claims folder to 
be sent to the December 2008 VA examiner in 
order for an addendum opinion to be written 
in regards to the Veteran's claimed skin 
condition.  The VA examiner should review 
the entire claims folder, including this 
Remand Order, and so state in his 
addendum that such was reviewed.  
Following review of the claims file, the VA 
examiner should render an opinion whether the 
Veteran's diagnosed skin condition is more 
likely, less likely or at least as likely as 
not (50 percent or greater probability) due 
to his military service, to include exposure 
to chemical substances in the Persian Gulf in 
1991.  

The VA examiner is asked to specifically 
discuss the December 1977 skin disorder that 
was noted in the Veteran's service treatment 
records in rendering his opinion.  
Additionally, the examiner should 
specifically opine as to whether the 
Veteran's delayed onset of a rash, with 
clinical evidence of record that onset began 
in January 1994, is due to any chemical 
exposure as a result of military service.  

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

If the December 2008 VA examiner is 
unavailable, then another VA examiner with 
similar qualifications should be asked to 
opine as to the above.  If either the 
December 2008 or the new VA examiner 
determines that a new examination is 
necessary to adequately respond to the above 
questions, one should be scheduled.  

2.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claim of 
service connection for a skin disorder, to 
include post-inflammatory hyperpigmentation 
of the upper back and shoulders and 
folliculitis (claimed as a skin rash due to 
undiagnosed illness).  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the case is returned to the Board.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


